        Case 1:19-cv-00201-GSK Document 52              Filed 06/17/21     Page 1 of 5




               UNITED STATES COURT OF INTERNATIONAL TRADE

           BEFORE: THE HONORABLE GARY S. KATZMANN, JUDGE
__________________________________________
                                           )
CALCUTTA SEAFOODS PVT. LTD., BAY           )
SEAFOOD PVT. LTD., AND ELQUE & CO.,        )
                                           )
                  Plaintiffs,              )
                                           )
      v.                                   ) Court No. 19-00201
                                           )
UNITED STATES,                             )
                                           )
                  Defendant,               )
                                           )
      and                                  )
                                           )
AD HOC SHRIMP TRADE ACTION                 )
COMMITTEE ,                                )
                                           )
                  Defendant-Intervenor.    )
__________________________________________)

                    DEFENDANT’S RESPONSE TO COMMENTS
                  REGARDING THE REMAND REDETERMINATION
       Defendant, the United States, respectfully submits its response to comments in support of

the United States Department of Commerce’s (Commerce) remand redetermination filed in

accordance with this Court’s decision and remand order in Calcutta Seafoods Pvt. Ltd. v. United

States, 495 F. Supp. 3d 1318 (Ct. Int’l Trade 2021). Final Results of Redetermination Pursuant

to Court Order, May 3, 2021, ECF No. 49 (Remand Results).

       No party has filed comments objecting to the remand results. Intervenor-defendant, Ad

Hoc Shrimp Trade Action Committee (AHSTAC), filed comments in support of the remand

results. ECF No. 51. Plaintiffs Calcutta Seafoods Pvt. Ltd., Bay Seafood Pvt. Ltd., and Elque &

Co. (collectively, Elque Group) have not filed any comments.
        Case 1:19-cv-00201-GSK Document 52               Filed 06/17/21     Page 2 of 5




       For the reasons set forth below, we respectfully request that the Court sustain

Commerce’s remand results.

                                       BACKGROUND

I.     The Administrative Decision Under Review

       This case involves challenges to the results of Commerce’s thirteenth administrative

review of the antidumping duty order covering certain frozen warmwater shrimp from India. See

Certain Frozen Warmwater Shrimp from India, 84 Fed. Reg. 16,843 (Dep’t of Commerce Oct.

29, 2019) (final results of admin. review) (Final Results), and the accompanying Issues and

Decision Memorandum (Dep’t of Commerce Oct. 21, 2019) (IDM). In the final results,

Commerce had applied adverse facts available to the Elque Group, a mandatory respondent, for

its failure to provide information Commerce had requested.

II.    The Court’s Remand Order

       In February 2021, this Court remanded for Commerce to further explain its determination

to treat the Elque Group as an uncooperative respondent because the Court “conclude{d} that the

Elque Group satisfied its burden to notify Commerce of its difficulties as a small company

respondent under {19 U.S.C. §} 1677m(c)(1),” but Commerce had failed to provide the Elque

Group with additional assistance as required by section 1677m(c)(2). Calcutta, 495 F. Supp. 3d

at 1330-31. The Court further explained that, “{g}iven that Commerce had notice of the Elque

Group’s difficulty during the review,” “Commerce did not adequately assist the Elque Group

given its status as a small company.” Id. at 1331-32. The Court, thus, held that “Commerce's

decision to treat the Elque Group as an uncooperative respondent and apply {adverse facts

available} cannot be upheld.” Id.at 1335. And on remand, the Court permitted Commerce to

“reopen the record in order to provide further assistance to {the Elque Group} in procuring the




                                               -2-
         Case 1:19-cv-00201-GSK Document 52               Filed 06/17/21      Page 3 of 5




requested information,” or to determine whether “application of neutral facts available would

remedy Elque Group's further need for assistance in this review.” Id. at 1335-36.

III.   Commerce’s Remand Redetermination

       In the remand results, under respectful protest, Commerce recalculated the Elque Group’s

weighted-average dumping margin based on neutral facts available. Remand Results at 7-8.

Commerce explained that it “respectfully disagrees with the Court and believes that the Elque

Group did not warrant additional assistance from Commerce” because it had “failed to provide

‘suggested alternate forms’ in which it could submit the requested information, as required by”

19 U.S.C. § 1677m(c)(1). Id. at 3-4. Commerce respectfully disagrees that the Elque Group had

“satisfied its burden to notify Commerce of its difficulties” in responding to requests for

information because section 1677m(c)(1) “requires a higher degree of effort from a respondent

than solely notifying Commerce of its difficulties.” Id. at 4. Further, although Commerce had

taken at face value the Elque Group’s assertion that it was a small company, Commerce

explained that, “in future proceedings where the issue arises, Commerce expects to examine the

basis for a party’s claim to be a small company,” to determine “whether a company claiming

assistance is, in fact, a small company.” Id.

       Although the Court had permitted Commerce to reopen the record, in the remand results,

Commerce instead determined to apply neutral facts available to the Elque Group’s reported cost

of production data. Id. Commerce continued to find that the data were “insufficient and

unreliable” as reported because the Elque Group’s “reported costs for raw shrimp do not

reasonably account for differences in the count sizes of shrimp it purchased; its cost database

includes multiple costs for the same products, as defined by product control numbers

(CONNUMs); and its reported general and administrative (G&A) expense ratio does not appear




                                                -3-
         Case 1:19-cv-00201-GSK Document 52                Filed 06/17/21     Page 4 of 5




to include all relevant costs.” Id. at 4-5. To remedy the unreliable reported raw shrimp and

inconsistent CONNUM costs, Commerce “reallocated the Elque Group’s costs using sales data”

on both a count-size and species-basis. Id. at 5. Using this methodology, Commerce

“reapportioned the input raw shrimp costs in order to reflect reasonably the corresponding count

size and species.” Id. As to the inadequate calculation of the G&A expense ratio, Commerce

“recalculated this figure using the information contained in the reported trial balance for the

fiscal year ending March 31, 2018.” Id.

       Although Commerce filed its remand results under respectful protest, continuing to find

that the Elque Group did not warrant additional assistance from Commerce pursuant to 19 U.S.C.

§ 1677m(c), Commerce nevertheless complied fully with the remand order by applying a neutral

factual inference to recalculate Elque Group’s dumping margin. See Remand Results at 3-4, 6;

Calcutta, 495 F. Supp. 3d at 1335-36.

                                          CONCLUSION

       For these reasons, we respectfully request that the Court sustain Commerce’s remand

determination and enter final judgment in favor of the United States.

                                               Respectfully submitted,

                                               BRIAN M. BOYNTON
                                               Acting Assistant Attorney General

                                               JEANNE E. DAVIDSON
                                               Director

                                               /s/Patricia M. McCarthy
                                               PATRICIA M. McCARTHY
                                               Assistant Director
 Of Counsel:
 SPENCER NEFF                                  /s/Kara M. Westercamp
 Attorney                                      KARA M. WESTERCAMP
 Office of the Chief Counsel for Trade         Trial Attorney
 Enforcement and Compliance                    Commercial Litigation Branch



                                                -4-
       Case 1:19-cv-00201-GSK Document 52        Filed 06/17/21   Page 5 of 5




United States Department of Commerce   Civil Division
                                       U.S. Department of Justice
                                       P.O. Box 480
                                       Ben Franklin Station
                                       Washington, DC 20044
                                       Telephone: (202) 305-7571
                                       Facsimile: (202) 514-8624
June 17, 2021                          Email:      kara.m.westercamp@usdoj.gov

                                       Attorneys for Defendant




                                       -5-
